Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.    Acknowledgment is made of applicant's claim for foreign priority based on an application CN201910103742 filed in China on 02/01/2020. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Response to Amendment
3.	The Amendment filed on 11/18/2022 has been entered. Claims 1 and 6-11 have been amended. Claims 5 and 17 have been canceled. Claims 1-4, 6-16 and 18-20 remain pending in the application. Objection to the Drawing is withdrawn. Rejections of claim 17 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
6.	Claims 1, 3-4, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 20160064466 A1).
Regarding claim 1, Son (e.g., Figs. 1 and 6-11, Fig. 1C is reproduced below for reference) discloses a flexible display apparatus, comprising: 

    PNG
    media_image1.png
    515
    914
    media_image1.png
    Greyscale

a unitary flexible display panel having a display area (display area A), a peripheral area (peripheral area C), and a bendable area (bending area B) connecting the display area (display area A) and the peripheral area (peripheral area C), wherein the bendable area (bending area B) includes one or more wire-free portions (e.g., Figs. 7-8; bending area B including wire portion and wire-free portion, wire portion corresponding to signal wire) configured to absorb impact applied on the bendable area (Fig. 8 and [0120]-[0142]); 
a support (support 116 or 106) sandwiched between the display area (display area A) and the peripheral area (peripheral area C), wherein the support (support 116 or 106) has a first side (top side), a second side (bottom side) facing the first side (top side), and a third side (left side) connecting the first side (top side) and the second side (bottom side), the display area is (display area A) on the first side (top side), the peripheral area (peripheral area B) is on the second side (bottom side), and the unitary flexible display panel (flexible display panel 100) is bent about the third side (left side);
a driving circuit (driver circuit COF 134; Figs. 10-11 and [0056]) in the peripheral area (peripheral area C) and connecting to a plurality of signal lines (signal lines as shown in Figs. 7-8) extending through the bendable area (bending area B) into the display area (display area A); and
an aperture in the respective one of the one or more wire-free portions and extending through the respective one of the one or more wire-free portions of the bendable area (e.g., signal line as shown in Fig. 8A and 2B, bending area B including wire portion and wire-free portion, wire portion corresponding to signal wire and a wire-free portion corresponding to an aperture); 
wherein at least one of the plurality of signal lines is a curved signal line (signal lines as shown in Figs. 7-8) including a first portion in the peripheral area (peripheral area C), a second portion in the display area (display area A), and a third portion at least partially in the bendable area (bending area B) and connecting the first portion and the second portion (Figs. 1-2); 
a virtual extension of at least one of the first portion or the second portion passes through a respective one of the one or more wire-free portions (Fig. 1);  
the third portion is substantially outside the respective one of the one or more wire-free portions (e.g., Figs. 1 and 6-11).

Regarding claim 3, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein a straight virtual line connecting the first portion and the second portion passes through a respective one of the one or more wire-free portions (e.g., signal line as shown in Fig. 8A, a straight virtual line connecting the first portion and the second portion of the signal line passes through corresponding wire-free portions); and the third portion is a curved signal line portion detouring around the respective one of the one or more wire-free portions (e.g., signal line as shown in Fig. 8A, the third portion of the signal line is a curved signal line portion detouring around the corresponding wire-free portions).

Regarding claim 4, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, wherein the one or more wire-free portions of the bendable area are free of any of the plurality of signal lines (bending area B including one or more wire portions and one or more wire-free portions).


Regarding claim 19, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, further comprising a main support (support 108), a back plate (plate 116), and a cover plate; wherein the main support (support 108) and the support (support 116 or 106) cooperatively connected with each other, forming a supporting surface for supporting the display area (display area A/A); the cover plate (cover plate 114) is on a side of the display area away from the main support (support 108) and the support (support 116 or 106); and the back plate (plate 116) is on a side of the main support (support 116 or 106) and the support away from the display area (display area A/A).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-2, 4, 8, 10, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1).
Regarding claim 1, Won (e.g., Figs. 1-2) discloses a flexible display apparatus, comprising: 
a unitary flexible display panel having a display area (display area A/A), a peripheral area (peripheral area PPA), and a bendable area (bending area BA) connecting the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the bendable area (bending area BA) includes one or more wire-free portions (bending area BA including wire portion and wire-free portion, wire portion corresponding to signal wire SL) configured to absorb impact applied on the bendable area ([0054]); 
a support (support substrate 110; [0045]) sandwiched between the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the support (support substrate 110) has a first side (top side), a second side (bottom side) facing the first side (top side), and a third side (left side) connecting the first side (top side) and the second side (bottom side), the display area is (display area A/A) on the first side (top side), the peripheral area (peripheral area PPA) is on the second side (bottom side), and the unitary flexible display panel (flexible display panel 1000) is bent about the third side (left side); 
a driving circuit (driver IC; [0059]) in the peripheral area (peripheral area PPA) and connecting to a plurality of signal lines (signal lines SL) extending through the bendable area (bending area BA) into the display area (display area A/A); 
wherein at least one of the plurality of signal lines is a curved signal line (signal lines SL; [0054]) including a first portion in the peripheral area (peripheral area PPA), a second portion in the display area (display area A/A), and a third portion at least partially in the bendable area (bending area BA) and connecting the first portion and the second portion (Figs. 1-2); 
a virtual extension of at least one of the first portion or the second portion passes through a respective one of the one or more wire-free portions (Fig. 1); and 
the third portion is substantially outside the respective one of the one or more wire-free portions (Fig. 1).
Won does not disclose an aperture in the respective one of the one or more wire-free portions and extending through the respective one of the one or more wire-free portions of the bendable area. However, Ahn (e.g., Figs. 1-2 and 6-7) discloses a flexible display apparatus similar to that disclosed by Won, wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area (e.g., Figs. 1-2 and 6-7; an aperture 110 in a wire- free portion of a bending area BA). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

Regarding claim 2, Won in view of Ahn discloses the flexible display apparatus of claim 1, Won (e.g., Figs. 1-2) discloses wherein a virtual extension of the first portion is outside a respective one of the one or more wire-free portions (Fig. 1; a virtual extension of the signal line SL in the peripheral area PPA is outside the corresponding wire-free portion); and a virtual extension of the second portion passes through the respective one of the one or more wire-free portions (Fig. 1; a virtual extension of the signal line SL in the display area A passes through the corresponding wire-free portion).

Regarding claim 4, Won in view of Ahn discloses the flexible display apparatus of claim 1, Won (e.g., Figs. 1-2) discloses wherein the one or more wire-free portions of the bendable area are free of any of the plurality of signal lines (bending area BA including one or more wire portions and one or more wire-free portions).

Regarding claim 8, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein the aperture partially exposes edges of the third side intersecting the first side and the second side of the support (e.g., Figs. 1-2; aperture 110 in bending area BA). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

Regarding claim 10, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein a cross-section of the aperture along a plane substantially parallel to the third side and crossing over the aperture has a substantially elliptical shape (e.g., Figs. 1-2; aperture 110 has an elliptical shape); and a minor axis of the substantially elliptical shape is substantially perpendicular to the first side and the second side of the support (e.g., Figs. 1-2; aperture 110 has an elliptical shape including a minor axis). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a supporting structure as taught by Won to the flexible display apparatus of Ahn or to incorporate a through hole to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

Regarding claim 20, Won in view of Ahn discloses the flexible display apparatus of claim 1, Won (e.g., Figs. 1-2) discloses wherein the plurality of signal lines are a plurality of gate lines, and the driving circuit is a gate driving circuit ([0050]-[0051]; gate driving circuit and gate lines).

9.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1) and further in view of Shih (US 20190041554 A1).
Regarding claim 9, Won in view of Ahn discloses the flexible display apparatus of claim 5, Ahn (e.g., Figs. 1-2) discloses wherein a total number of the one or more wire-free portions is one (e.g., Figs. 1-2; one aperture 110); the aperture is in a central region of the bendable area (e.g., Figs. 1-2; aperture 110 in bending area BA). Ahn discloses the aperture is used to accommodate a camera, but does not disclose area of the aperture is in a range of approximately 3 mm2 to approximately 40 mm2. However, Shih discloses a camera used for a display apparatus, area of the camera is in a range of approximately 3 mm2 to approximately 40 mm2 ([0040] and Table 1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a image camera as taught by Shih to the flexible display apparatus of Ahn and Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

10.	Claims 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Youn (US 20140353670 A1).
Regarding claim 11, Won (e.g., Figs. 1-2) discloses a flexible display apparatus, comprising: 
a unitary flexible display panel having a display area (display area A/A), a peripheral area (peripheral area PPA), and a bendable area (bending area BA) connecting the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the bendable area (bending area BA) includes one or more wire-free portions (bending area BA including wire portion and wire-free portion, wire portion corresponding to signal wire SL) configured to absorb impact applied on the bendable area ([0054]); 
a support (support substrate 110; [0045]) sandwiched between the display area (display area A/A) and the peripheral area (peripheral area PPA), wherein the support (support substrate 110) has a first side (top side), a second side (bottom side) facing the first side (top side), and a third side (left side) connecting the first side (top side) and the second side (bottom side), the display area is (display area A/A) on the first side (top side), the peripheral area (peripheral area PPA) is on the second side (bottom side), and the unitary flexible display panel (flexible display panel 1000) is bent about the third side (left side); 
a driving circuit (driver IC; [0059]) in the peripheral area (peripheral area PPA) and connecting to a plurality of signal lines (signal lines SL) extending through the bendable area (bending area BA) into the display area (display area A/A); 
wherein at least one of the plurality of signal lines is a curved signal line (signal lines SL; [0054]) including a first portion in the peripheral area (peripheral area PPA), a second portion in the display area (display area A/A), and a third portion at least partially in the bendable area (bending area BA) and connecting the first portion and the second portion (Figs. 1-2); 
a virtual extension of at least one of the first portion or the second portion passes through a respective one of the one or more wire-free portions (Fig. 1); and 
the third portion is substantially outside the respective one of the one or more wire-free portions (Fig. 1).
Won does not disclose the bumper as claimed. However, Youn (e.g., Figs. 1, 3-4, and 6-8)  discloses a flexible display apparatus, comprising a bending area (bending area BA), wherein the bendable area (bending area BA) includes one or more wire-free portions (bending area BA including wire portion and wire-free portion, wire portion corresponding to signal wire LK), and a bumper (structures 102, 103, 104, and 105) on the respective one of the one or more wire-free portions and not in direct contact with any conductive line, and configured to absorb impact applied on the bendable area (e.g., Figs. 1, 3, 6, and 8; bending area BA including wire portion and wire-free portion, wire portion corresponding to signal wire LK, structures 102, 103, 104, and 105 arranged in wire-free portions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Youn to the flexible display apparatus of Won. The combination/motivation would be to provide a insulation support structure of signal wires at a bending area of a flexible display device.

Regarding claim 12, Won in view of Youn discloses the flexible display apparatus of claim 11, Youn (e.g., Figs. 6 and 8)  discloses wherein the bumper (e.g., buffer structure 102/106) is between the third side of the support (e.g., Figs. 3, 6 and 8; substrate 101) and a side of the respective one of the one or more wire-free portions closer to the support (e.g., Figs. 3, 6 and 8; substrate 101). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Youn to the flexible display apparatus of Won for the same reason above.

Regarding claim 13, Won in view of Youn discloses the flexible display apparatus of claim 11, Youn (e.g., Figs. 6 and 8) discloses wherein the bumper (structures 102, 103, 104, and 105) is on a side of the respective one of the one or more wire-free portions away from to the support (e.g., Figs. 6 and 8; substrate 101). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Youn to the flexible display apparatus of Won for the same reason above.

11.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Won (US 20190058028 A1) in view of Ahn (US 20160270234 A1) and Tsai (US 20060196946A1) and further in view of Shih (US 20190041554 A1).
Regarding claim 14, Won (e.g., Figs. 1-2) discloses the flexible display apparatus of claim 11, but does not disclose wherein a total number of the one or more wire-free portions is one; the bumper is in a central region of the bendable area. However, Ahn (e.g., Figs. 1-2) discloses a flexible display apparatus similar to that disclosed by Won, wherein an aperture is in the respective one of the one or more wire- free portions and extends through the respective one of the one or more wire-free portions of the bendable area (e.g., Figs. 1-2; an aperture 110 in a wire- free portion of a bending area BA), wherein a total number of the one or more wire-free portions is one (e.g., Figs. 1-2; one aperture 110) ; the aperture is in a central region of the bendable area (e.g., Figs. 1-2; aperture 110 in bending area BA). Ahn discloses the aperture is used to accommodate a camera, but does not disclose a bumper is in a central region of the bendable area. However, Tsai (Figs. 2-3) discloses a bumper (buffer 28) is in a central region of a aperture (aperture 24) and a camera (camera 16) is disposed on the bumper (buffer 28). Tsai does not disclose an area of an orthographic projection of the bumper on the third side of the support is in a range of approximately 3 mm2 to approximately 40 mm2. However, Shih discloses a camera used for a display apparatus, area of the camera is in a range of approximately 3 mm2 to approximately 40 mm2 ([0040] and Table 1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate a image camera as taught by Shih to the flexible display apparatus of Ahn and Won. The combination/motivation would be to provide a flexible display apparatus including an image sensor such as a camera.

12.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Youn (US 20140353670 A1) and further in view of Park (US 20160073528 A1).
Regarding claim 15, Son in view of Youn discloses the flexible display apparatus of claim 11, but does not disclose wherein the bumper comprises one or more materials selected from a group consisting of rubber, polycarbonate (PC), acrylonitrile butadiene styrene (ABS), foam, and polyethylene terephthalate (PET). However, Park discloses a bumper or a buffer can be formed of a silicon-based material or a rubber ([0052]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the flexible display apparatus of Son in view of Youn. The combination/motivation would be to provide an alternative design choice to select a buffer material to buffer the stress of the flexible panel during bending or folding.

Regarding claim 16, Son in view of Youn discloses the flexible display apparatus of claim 11, wherein the bumper is attached to the respective one of the one or more wire-free portions, but does not disclose using double-sided tape. However, Park discloses using double-sided tape to attach a bumper or a buffer to another element ([0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the double-sided tape as taught by Park to the flexible display apparatus of Son in view of Youn so as to stably bond the buffer to the respective one of the one or more wire-free portions in the bending area.

13.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Youn (US 20140353670 A1) and further in view of Koo (US 20190037694 A1).
Regarding claim 18, Son in view of Youn discloses the flexible display apparatus of claim 11, further comprising a case, but does not disclose a portion of which on a side of the bendable area away from the support; wherein the case and the bendable area is spaced apart from each other. However, Koo (e.g., Fig. 3) discloses a flexible display apparatus similar to that disclosed by Won, comprising a case (e.g., Fig. 3; case 350), a portion of which (case 350) on a side of the bendable area (bending area 336) away from the support (support 332); wherein the case (case 350) and the bendable area (bending area 336) is spaced apart from each other (e.g., Fig. 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Koo to the flexible display apparatus of Son in view of Youn. The combination/motivation would be to provide a case or housing to accommodate a flexible display device.

14.	Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Son (US 20160064466 A1) in view of Saitoh (US 20200150725 A1).
Regarding claim 6, Son (e.g., Figs. 1 and 6-11) discloses the flexible display apparatus of claim 1, but does not disclose a bumper in the aperture as claimed. However, Saitoh (e.g., Figs. 3, 8, and 12) discloses a flexible display apparatus similar to that disclosed by Son, wherein the bendable area (bending area CL) includes one or more wire-free portions (bending area CL including wire portion and wire-free portion, wire portion corresponding to signal wire WS5), and an aperture in the respective one of the one or more wire-free portions (e.g., Fig. 12a; aperture in signal wire WS5). Saitoh (e.g., Figs. 3, 8, and 12) further discloses a bumper in the aperture (e.g., Figs. 12B and 12C; protrusion HP); wherein the bumper is at least partially on a side of the one or more wire-free portions of the bendable area away from the support (e.g., Figs. 12 and 3; protrusion HP); and a thickness of the bumper is greater than a thickness of the unitary flexible display panel in the bendable area (e.g., Figs. 12 and 3; protrusion HP). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Saitoh to the flexible display apparatus of Son. The combination/motivation would be to provide a support structure of signal wires at a bending area of a flexible display device.

Regarding claim 7, Son in view of Saitoh discloses the flexible display apparatus of claim 6, Son (e.g., Figs. 1 and 6-11) discloses wherein the support does not extend throughout the display area. Saitoh (e.g., Figs. 8 and 12) discloses wherein the support does not extend throughout the display area (e.g., Figs. 8); the bumper and the support are portions of a unitary structure (e.g., Figs. 8 and 12); and the bumper is a portion of the support protruding from the third side of the support (e.g., Figs. 8 and 12). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Saitoh to the flexible display apparatus of Son for the same reason above.

Response to Arguments
15.	Applicant's arguments filed 11/18/2022 have been fully considered.	Regarding claim 1, applicant has amended claims 1 by incorporating with limitations of original claim 5. Applicant further argues that the cited references do not disclose the new limitations of amended claim 1. 
Specifically, regarding reference Son, applicant argues that “FIG. 8A of Son merely depicts "a single trace of a conductive line trace 120" to illustrate "the trace design" (paragraph [0120] of Son) …. Because FIG. 8A merely shows the trace design without showing the bendable area of the unitary display panel, Applicants respectfully submit Son fails to teach or suggest such an aperture”. The examiner respectfully disagrees with applicant’s arguments. Son (e.g., Figs. 1 and 6-11) discloses a flexible display apparatus, comprising: a bendable area B, wherein the bendable area B includes wire portion and wire-free portion, a wire portion corresponding to signal wire and a wire-free portion corresponding to an aperture. Son’s Figs. 2B and 8A-8B clearly illustrate such features.

Regarding references Won and Ahn, applicant argues that “…… Ahn describes "a flexible circuit board" such as "FPCB or a COF", i.e., flexible printed circuit board or chip-on-film that does not have any display element. Applicants respectfully submit the flexible circuit board according to Ahn is not "a unitary flexible display panel having a display area, a peripheral area, and a bendable area" as required by the pending claims. Ahn and Won fail to teach or suggest "an aperture in the respective one of the one or more wire-free portions and extending through the respective one of the one or more wire-free portions of the bendable area" of the unitary flexible display panel ……”. The examiner respectfully disagrees with applicant’s arguments. Ahn (e.g., Figs. 1-2 and 6-8) discloses a flexible display apparatus similar to that disclosed by Won, which includes a bending area, and a flexible circuit board 100 including a plurality of signal wires is applied to the bending area to connect a driving circuit 300 and a display panel 900. The signal wire arrangement at the bending area as disclosed by Won is similar to that disclosed by Ahn, It is obvious to one skilled in the art to incorporate a through hole or an aperture to accommodate an optical sensor as taught by Ahn to the flexible display apparatus of Won. 

Regarding claims 6-7 and 11, applicant’s arguments have been considered. In view of amendments, the references of Saitoh (US 20200150725 A1) and Youn (US 20140353670 A1) have been used for new ground rejection.  

Regarding claim 13, applicant argues that “…… Qin does not qualify as prior art. Qin was published on June 14, 2019. Accordingly, Qin was disclosed after the effective filing date of the present application, February 1, 2019. Applicants respectfully submit that Qin is not prior art under 102(a)(1)/103”. The examiner respectfully disagrees with applicant’s arguments because Qin was filed on January 24, 2019, which is earlier than the effective filing date of the present application, February 1, 2019.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691